DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment received on 11/21/2022. Claims 1-20 remain pending in this application.
Claim objection for claim 2 has been withdrawn in light of the amendment.
Examiner corrects the typographical error in the previous office action, since the patent number used for the Pickover reference inadvertently entered wrong. The rest of the rejection includes the sections of the correct publication, therefore, there is no error on the rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pickover et al. (hereinafter Pickover) (US 20190065685 A1).
Claim 1 has been amended now to recite a method comprising:
performing a first intraoral scan of an oral cavity of a patient, the oral cavity including a dentition of the patient (“…a client device performs a dental related activity or event at a given location. The client device can be an e-toothbrush with one or more sensors, an X-ray machine, tooth cleaning instruments/devices at a dentalcare center, a dental record processing machine, etc… the preprocessor system 21 of FIG. 2A receives the one or more signals from the client device in one or more input forms, such as an image scan, smell sensor data, x-ray information, location, etc.” [0079] and “…digital record of a patient’s mouth…” [0032]); 
identifying a first digital representation of dental anatomy associated with the dentition of the patient (“…a client device performs a dental related activity or event at a given location. The client device can be an e-toothbrush with one or more sensors, an X-ray machine, tooth cleaning instruments/devices at a dentalcare center, a dental record processing machine, etc… the preprocessor system 21 of FIG. 2A receives the one or more signals from the client device in one or more input forms, such as an image scan, smell sensor data, x-ray information, location, etc…” [0079]); 
encrypting, using a secret cryptographic key, the first digital representation of dental anatomy (“…A system according to embodiments can show how the contents or events of a person's dental health have appeared and changed over time. Further embodiments can a certificate of authenticity (COA) for each logged event, a built in unique cryptographic ID with a complete ownership history…” [0081]);
causing the encrypted first digital representation of dental anatomy to be stored at an external storage location (…A transaction composer 21.4 uses the event streams and analysis results and prepares and packages a payload to be appended to the blockchain and sends the payload to the blockchain network 23. The blockchain network 23 uses layered chaincodes, such as event managers, event planners, notification managers, access control managers, etc. to manage the network. The blockchain network 23 is connected to an encrypted dental image store 25, which is a database for storing dental records and chaincodes of the blockchain network 23…” [0076]-the encrypted dental image store is considered as external storage); 
appending, to the current data block of the main blockchain, the secret cryptographic key (“…A system according to embodiments can show how the contents or events of a person's dental health have appeared and changed over time. Further embodiments can a certificate of authenticity (COA) for each logged event, a built in unique cryptographic ID with a complete ownership history…” [0081]);
appending, to a current data block of a main blockchain, a reference to a first data block of an auxiliary blockchain (“Once the new block has been calculated it can be appended to the stakeholder's tooth historic blockchain…” [0006], “…an apparatus for managing dental records using a blockchain, including a distributed repository to securely store and maintain dental records…” [0013]-a blockchain including a distributed repository is considered as auxiliary blockchain); 
appending, to the first data block of the auxiliary blockchain, an identifier of the external storage location (…A transaction composer 21.4 uses the event streams and analysis results and prepares and packages a payload to be appended to the blockchain and sends the payload to the blockchain network 23. The blockchain network 23 uses layered chaincodes, such as event managers, event planners, notification managers, access control managers, etc. to manage the network. The blockchain network 23 is connected to an encrypted dental image store 25, which is a database for storing dental records and chaincodes of the blockchain network 23…” [0076]); 
appending, to the current data block of the main blockchain, a first data item of the first digital representation of dental anatomy (…”The computing nodes/peers establish a validity of the transaction and generate a new block. Once the new block has been calculated it can be appended to the stakeholder's tooth historic blockchain…” [0006]-historic blockchain is considered as the main blockchain); 
appending, to the current data block of the main blockchain, a reference to a preceding data block of the main blockchain (“…Embodiments use blockchain technology to securely track and maintain a record of a patient's mouth/tooth history and events. A patient's tooth transactions are compiled into a chain of mouth/tooth transaction blocks. The chain can be considered a chronicle of the patient's dental/tooth path through time. When a transaction occurs, one or more corresponding dental/tooth parameters, such as treatment, cavity detection, adjacent gum disease, cleaning information, filling material used, x-ray information, etc., are sent to one or more validation modules. The modules establish a validity of the transaction and generate a new block. Once the new block has been calculated, it is appended to the patient's tooth/mouth historic blockchain….” [0033]); and 
broadcasting the current data block of the main blockchain to a plurality of blockchain nodes (“…A transaction composer 21.4 uses the event streams and analysis results and prepares and packages a payload to be appended to the blockchain and sends the payload to the blockchain network 23. The blockchain network 23 uses layered chaincodes, such as event managers, event planners, notification managers, access control managers, etc. to manage the network. The blockchain network 23 is connected to an encrypted dental image store 25, which is a database for storing dental records and chaincodes of the blockchain network 23. The blockchain network is described in detail with respect to FIG. 2B…” [0076]).

Claim 2 has been amended now to recite the method of claim 1, further comprising: performing a second intraoral scan of the oral cavity; identifying a second digital representation of dental anatomy associated with the dentition; appending to the current data block of the main blockchain, a second data item of the second digital representation of digital anatomy; appending to the current data block of the main blockchain, a reference to a preceding data block of the main blockchain; and broadcasting the current data block of the main blockchain to a plurality of blockchain nodes
Pickover fails to expressly teach “a second intraoral scan, a second digital representation and a second item data item”, but teaches “Tooth transactions associated with a stakeholder are compiled into a chain of mouth/tooth transaction blocks. The chain can be considered a chronicle of person's dental/tooth path through time. When a transaction occurs, one or more corresponding dental/tooth parameters, such as treatment, cavity detection, adjacent gum disease, cleaning information, filling material used, x-ray information, etc., are sent to one or more validation computing nodes/peers. The computing nodes/peers establish a validity of the transaction and generate a new block. Once the new block has been calculated it can be appended to the stakeholder's tooth historic blockchain….” [0006] and “…A patient's tooth transactions are compiled into a chain of mouth/tooth transaction blocks. The chain can be considered a chronicle of the patient's dental/tooth path through time. When a transaction occurs, one or more corresponding dental/tooth parameters, such as treatment, cavity detection, adjacent gum disease, cleaning information, filling material used, x-ray information, etc., are sent to one or more validation modules. The modules establish a validity of the transaction and generate a new block. Once the new block has been calculated, it is appended to the patient's tooth/mouth historic blockchain….” [0033]. The broad, yet reasonable interpretation of Pickover’s “a transaction occurring” teach the aforementioned “second scan and second item (transaction)”. 

Claim 3 recites the method of claim 1, further comprising: providing instructions to manage a treatment plan using the first digital representation of dental anatomy (Pickover; [0033] and [0117]).

Claim 4 recites the method of claim 3, further comprising: providing instructions to compare the first digital representation of dental anatomy and a second digital representation of dental anatomy (Pickover; [0033] and [0117]).

Claim 5 has been amended now to recite a method comprising: 
receiving, by a computer system, a reference to a digital representation of medical anatomy of a patient, the digital representation of medical anatomy depicting an anatomical portion of the patient, wherein the digital representation of medical anatomy is encrypted using a secret cryptographic key (Pickover; [0032], [0079], [0081]); 
identifying an auxiliary blockchain having a first plurality of cryptographically linked data blocks (Pickover; [0006], [0013]); 
identifying a main blockchain having second plurality of cryptographically linked data blocks (Pickover; [0006], [0013]); 
adding the reference to the digital representation of medical anatomy to a first data block of the first plurality of cryptographically linked data blocks of the auxiliary blockchain (Pickover; [0006], [0013]); 
adding an identifier to a second data block of the second plurality of cryptographically linked data blocks of the main blockchain, the identifier identifying the first data block of the auxiliary blockchain (Pickover; [0076]); 
adding the secret cryptographic key to the second data block of the second plurality of cryptographically linked data blocks of the main blockchain (Pickover; [0076], [0081]);
sharing the second data block of the main blockchain with a first plurality of blockchain nodes, wherein the first plurality of blockchain nodes have received a third data block of the second plurality of cryptographically linked data blocks of the main blockchain and the third data block of the main blockchain is cryptographically linked to the second data block of the main blockchain (Pickover; [0076]).

Claim 6 recites the method of claim 5, further comprising sharing the third data block of the main blockchain with the first plurality of blockchain nodes before sharing the second data block of the main blockchain with the first plurality of blockchain nodes (Pickover; [0076]).

Claim 7 recites the method of claim 5, further comprising: receiving medical management data for a treatment plan for the patient, the medical management data associated with the digital representation of medical anatomy; adding the medical management data to the second data block of the main blockchain (Pickover; [0033] and [0117]).

Claim 8 recites the method of claim 7, further comprising providing management instructions to manage the treatment plan based on the medical management data (Pickover; [0033] and [0117]).

Claim 9 has been amended now to recite the method of claim 8, wherein the management instructions comprise one or more of diagnostic instructions to diagnose a medical condition associated with the treatment plan, treatment management instructions to manage at least a portion of the treatment plan for the patient, arbitrage manage instructions to manage an arbitrage claim for the treatment plan, medical device management instructions to manage one or more medical devices implementing the treatment plan, and drug delivery instructions to manage delivery of a drug implemented by the treatment plan (Pickover; [0033] and [0117]).

Claim 10 recites the method of claim 5, wherein the digital representation of medical anatomy comprises an image of the anatomical portion, the image is stored on a networked location, and the reference comprises a hyperlink to the networked location (Pickover; [0056], [0076] and [0078]).

Claim 11 recites the method of claim 5, wherein the digital representation of medical anatomy comprises a two-dimensional (2D) or three-dimensional (3D) scan stored on a networked location, and the reference comprises a hyperlink to the networked location (Pickover; [0052]: x-rays, and [0076]).

Claim 12 recites the method of claim 5, wherein the digital representation of medical anatomy comprises an intraoral scan stored on a networked location and the anatomical portion is associated with an intraoral cavity of the patient (Pickover; [0006]-cavity detection and [0079]-image scan).

Claim 13 recites the method of claim 5, wherein the digital representation of medical anatomy is gathered as part of a treatment plan (Pickover; [0006]-cavity detection and [0079]-image scan).

Claim 14 recites the method of claim 5, further comprising: sharing the first data block of the auxiliary blockchain with a second plurality of blockchain nodes, and the second plurality of blockchain nodes have received a fourth data block of the first plurality of cryptographically linked data blocks of the auxiliary blockchain and the fourth data block of the auxiliary blockchain is cryptographically linked to the first data block of the auxiliary blockchain (Pickover; [0006]-transactions are compiled into a chain of mouth/tooth transaction blocks).

Claim 15 recites the method of claim 14, further comprising sharing the fourth data block of the auxiliary blockchain with the second plurality of blockchain nodes before sharing the first data block of the auxiliary blockchain (Pickover; [0006]).

Claim 16 recites the method of claim 15, wherein the second plurality of blockchain nodes are distinct from the first plurality of blockchain nodes (Pickover; [0006]).
Claim 17 recites the method of claim 5, wherein one or more of the main blockchain and the auxiliary blockchain implements a distributed ledger (Pickover; [0013], [0085]).

Claim 18 has been amended now to recite the method comprising: 
receiving, by a computer system, a hyperlink to an intraoral scan depicting a dentition of a patient, wherein the intraoral scan is encrypted using a secret cryptographic key (Pickover; [0056], [0076] [0078] and [0081]); 
identifying an auxiliary blockchain having a first plurality of cryptographically linked data blocks (Pickover; [0006], [0013]); 
identifying a main blockchain having second plurality of cryptographically linked data blocks (Pickover; [0006], [0013]); 
adding the hyperlink to the intraoral scan to a first data block of the first plurality of cryptographically linked data blocks of the auxiliary blockchain (Pickover; [0056], [0076] and [0078]); 
adding an identifier to a second data block of the second plurality of cryptographically linked data blocks of the main blockchain, the identifier identifying the first data block of the auxiliary blockchain (Pickover; [0076]); 
adding the secret cryptographic key to the second data block of the second plurality of cryptographically linked data blocks of the main blockchain (Pickover; [0081]);
sharing the second data block of the main blockchain with a first plurality of blockchain nodes, wherein the first plurality of blockchain nodes have received a third data block of the second plurality of cryptographically linked data blocks of the main blockchain and the third data block of the main blockchain is cryptographically linked to the second data block of the main blockchain (Pickover; [0076]).

Claim 19 recites the method of claim 18, further comprising: receiving medical management data for a treatment plan for the patient, the medical management data associated with the intraoral scan; adding the medical management data to the second data block of the main blockchain (Pickover; [0033] and [0117]).

Claim 20 recites the method of claim 19, further comprising providing management instructions to manage the treatment plan based on the medical management data (Pickover; [0033] and [0117]).

Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive.
Applicant argues that Pickover does not teach the newly added features of “encrypting, using a secret cryptographic key, the first digital representation of dental anatomy” and “appending, to the current data block of the main blockchain, the secret cryptographic key”. In response, Examiner submits that Pickover teaches “…A system according to embodiments can show how the contents or events of a person's dental health have appeared and changed over time. Further embodiments can a certificate of authenticity (COA) for each logged event, a built in unique cryptographic ID with a complete ownership history…” in [0081]. The unique cryptographic ID is considered as the secret cryptographic key. 
Examiner also submits that the definition of “blockchain” includes securely linking blocks using cryptography (see the definition on https://en.wikipedia.org/wiki/Blockchain). Therefore, since Pickover teaches maintaining a person’s dental health record by blockchain, and using cryptography, it teaches adding the to the block and the linking the blocks to the blockchain.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626